EXHIBIT 10 (g)

ALBERTO-CULVER COMPANY

MANAGEMENT INCENTIVE PLAN

(as amended through September 18, 2007)

 

1. Establishment. Alberto-Culver Company and its subsidiaries hereby establish
the Management Incentive Plan (“MIP”) for key salaried employees of the Company.
The MIP provides for annual awards to be made to Participants based upon
financial performance and achievement of Individual Bonus Objectives. This MIP
is established as an unfunded, non-qualified incentive compensation plan
intended for the benefit of employees who are among a select group of management
and/or highly compensated participants. Nothing contained in this MIP and no
action taken pursuant to the provisions of this MIP shall create or be construed
to create a trust of any kind, or a fiduciary relationship between the Company
and the Participant, his designated beneficiary or any other person. Any funds
which may be invested under the provisions of this MIP shall continue for all
purposes to be a part of the general assets of the Company and no person other
than the Company shall by virtue of the provisions of this MIP have any interest
in such funds. To the extent that any person acquires a right to receive
payments from the Company under this MIP, such right shall be no greater than
the right of any unsecured general creditor of the Company. Solely for purposes
of Section 162(m) of the Internal Revenue Code of 1986 and the rules and
regulations promulgated thereunder (the “Code”), this MIP shall be deemed a
continuation of and a successor to the Alberto-Culver Company Management
Incentive Plan, as in effect prior to November 16, 2006.

 

2. Purpose. The purpose of the MIP is to attract and retain in the employ of the
Company persons possessing outstanding management skills and competence who will
contribute substantially to the success of the Company. The MIP is intended to
provide incentives to such persons to exert their maximum efforts on behalf of
the Company by rewarding them with additional compensation when the Company or
Profit Center and/or the Participant have achieved the financial performance and
Individual Business Objectives, respectively, provided for in the MIP.

 

3. Effective Date and Performance Periods. The effective date of the MIP is
November 16, 2006. The Plan Year shall be the 12 consecutive-month period ending
September 30 of each year. The MIP will continue in effect until and unless
terminated by the Compensation Committee or the Board of Directors.

 

4. Definitions. The definition of key terms are as follows:

 

  a. “Base Salary” means the base salary, as set by the Company, paid to the
Participant during the Plan Year, exclusive of any amounts payable under bonus
and incentive plans, severance plans, option plans, and any other benefit or
welfare plan of the Company now or hereafter existing.

 

  b. “Bonus Award Opportunity” means a maximum of 200% of Base Salary.



--------------------------------------------------------------------------------

  c. “Change in Control” shall have the meaning set forth in Section 14.d.1.

 

  d. “Committee” means the Compensation and Leadership Development Committee of
the Board of Directors of the Company or, if any member of the Compensation
Committee is not (i) an “outside director” within the meaning of Section 162(m)
of the Code or (ii) a “non-employee director” within the meaning of Section 16
(“Section 16”) of the Securities Exchange Act of 1934 and the rules and
regulations thereunder (“Exchange Act”), the Committee shall set up a
subcommittee comprised solely of outside directors and non-employee directors
for purposes of all matters arising under this MIP involving “officers” within
the meaning of Rule 16a-1(f) under Section 16 (“Executive Officer”) and Covered
Employees as defined herein.

 

  e. “Company” means Alberto-Culver Company or a Subsidiary.

 

  f. “Covered Employee” means a Participant who is a “covered employee” within
the meaning of Section 162(m) of the Code during the Plan Year at issue.

 

  g. “Employee” means any person, including an officer or director, who is
employed on a permanent basis by, and receives a regular salary from, the
Company.

 

  h. “Exempt Person” and “Exempt Persons” shall have the meaning set forth in
Section 14.d.2.

 

  i. “Incumbent Board” shall have the meaning set forth in Section 14.d.3.

 

  j. “Individual Business Objectives” means the objectives as set forth in a
letter of recommendation prepared by the Participant and agreed upon by (i) the
Chairman, (ii) the Chief Executive Officer of the Company, or (iii) the
Committee.

 

  k. “Participant” means any Employee of the Company who has been selected to
participate in the MIP.

 

  l. “Plan Year” shall be the Company’s fiscal year for financial reporting
purposes (i.e., the 12 consecutive-month period ended September 30).

 

  m. “Profit Center” means a division or Subsidiary of the Company which is
responsible for preparing and submitting annual sales and pre-tax profit (loss)
objectives.

 

  n. “Subsidiary” means any corporation or other entity in which the Company
owns (directly or indirectly) 50% or more of the outstanding stock or equity
entitled to vote for directors or other similar governing body.

 

5.

Eligibility. Participation in the MIP is limited to key salaried Employees of
the Company and its Subsidiaries. Each Plan Year, the Committee shall designate
those eligible Employees who will participate in the MIP during that Plan Year.
In the event an employee

 

2



--------------------------------------------------------------------------------

 

who would be eligible to participate in the MIP is hired after the beginning of
the Plan Year, the Committee may, but need not, designate such employee as a
Participant for such Plan Year. In the event a new employee is designated as a
Participant, the Committee shall notify the new Participant of his or her
financial performance award opportunities and his or her Individual Business
Objectives on which any cash award will be based. The Committee shall make such
adjustments to the new Participant’s actual cash award as the Committee deems
necessary or appropriate to take into account the fact that such Participant was
not employed for the entire Plan Year.

 

6. Award Opportunities. Actual awards can range from 0% to 100% of the Bonus
Award Opportunity (a maximum of 200% of Base Salary or $4.0 million, whichever
is less) based on actual performance compared to the performance objectives
established for the Plan Year. The total Bonus Award Opportunity will relate to
the financial performance of the Company, one or more Profit Centers, or
Individual Business Objectives or any combination thereof. Notwithstanding
anything to the contrary hereinabove set forth in this Section 6 or in Section 8
or 9 of the MIP, but subject in all respects to Sections 7 and 14 of the MIP,
any Bonus Award Opportunity and the amount of any annual award, other than a
Change in Control Award (as such term is defined in Section 14.b of the MIP),
payable to any Participant may be (i) decreased by up to 35% of such
Participant’s Base Salary as the Committee, in its sole discretion, shall
determine based on such factors and circumstances as the Committee shall deem
appropriate, (ii) decreased by such amount as the Committee, in its sole
discretion, shall determine in the event a Participant (a) is found to have
violated any policy contained in the applicable Compliance Policy Manual, (b) is
placed on probation at any time during the Plan Year, (c) has engaged in
purposeful diversion, and/or (d) has engaged in activities intended to enhance
current Plan Year awards to the detriment of future periods (e.g. inadequate
marketing expenditures that artificially increase short-term profits,
unnecessary year-end loading shipments or promotions that build sales for the
short-term, etc.), or (iii) other than for Covered Employees, increased by up to
35% of such Participant’s Base Salary as the Committee, in its sole discretion,
shall determine based on such factors and circumstances as the Committee shall
deem appropriate.

 

7. Maximum Award Payable. The maximum award payable under the MIP to a single
Participant may not exceed the lesser of $4.0 million or 200% of such
Participant’s Base Salary per fiscal year of the Company.

 

8.

Financial Performance Award Opportunities. Each Participant will be assigned
financial performance award opportunities for the Company and/or the Profit
Center for the Plan Year no later than the 90th day of the applicable Plan Year.
Each Participant who is hired after December 1st of a Plan Year will be assigned
financial performance award opportunities for the Company and/or the Profit
Center for that Plan Year no later than the 30th day following his first day of
employment. Financial performance award opportunities will be based, in whole or
in part, upon one or more of the following: targeted levels of sales, operating
earnings, operating margin, pre-tax earnings, pre-tax margin, net earnings,
earnings per share, return on stockholders’ equity and, except for Covered
Employees, any other measurements the Committee shall deem appropriate. For
purposes of the MIP, “operating earnings” will mean pre-tax earnings before
non-recurring and other unusual items reported separately in the Company’s
income statement.

 

3



--------------------------------------------------------------------------------

Each Participant will be notified in writing (“Participant Letter”) of his or
her Bonus Award Opportunity, the Participant’s financial performance
opportunities set for the Company and/or his or her Profit Center, if
applicable, and the portion of his or her Bonus Award Opportunity allocated to
the Participant’s Individual Business Objectives, if any. The Participant Letter
will specify the percentage of the Bonus Award Opportunity that will be earned
based upon the extent to which such objectives are achieved, subject to
adjustment pursuant to Section 6.

At the end of each Plan Year, the Committee shall certify the awards that have
been attained by each Participant. Except as otherwise provided in Section 14
hereof, no award may be payable to a Participant prior to such certification.

The Committee shall have the sole authority to set all financial performance
opportunities and to modify such financial performance opportunities during the
Plan Year as deemed appropriate; provided, however, that the Committee may not
modify the performance objectives during a Plan Year to increase the award
payable to a Covered Employee.

 

9. Individual Business Objectives. The Committee, at its sole discretion, may
allocate a portion of a Participant’s Bonus Award Opportunity for the Plan Year
to the Participant’s Individual Business Objectives. Subject to Section 7,
awards for the achievement of these objectives can range from 0% to 150% of the
Bonus Award Opportunity assigned thereto. The Committee shall determine the
actual level of performance achieved by Participants for their Individual
Business Objectives. For any Participant determined to be a Covered Employee, no
such bonus will be paid for Individual Business Objectives for that fiscal year.

 

10. Administration—Powers and Duties of the Committee.

a. Administration. The Committee shall be responsible for the administration of
the MIP. The Committee, by majority action, is authorized to interpret the MIP,
to prescribe, amend, and rescind rules and regulations relating to the MIP, to
provide for conditions and assurances deemed necessary or advisable to protect
the interest of the Company and to make all other determinations necessary or
advisable for the administration of the MIP. Determinations by the Committee
under the MIP need not be uniform and may be made by it selectively among
Participants, whether or not such persons are similarly situated.
Determinations, interpretations, or other actions made or taken by the Committee
pursuant to the provisions of the MIP shall be final and binding and conclusive
for all purposes and upon all persons whomsoever. No member of the Committee
shall be liable for any action or determination made in good faith with respect
to the MIP or any annual award made hereunder.

b. Amendment, Modification, and Termination of MIP. The Board of Directors or
the Committee may at any time terminate, and from time to time may amend or
modify the MIP, except that no amendment by the Committee or the Board of
Directors shall increase the amount of an annual award payable to a Covered
Employee for performance achieved

 

4



--------------------------------------------------------------------------------

during the Plan Year of such amendment or any previous Plan Year or allow a
member of the Committee to be a Participant. Termination of the MIP shall not be
effective with respect to the Plan Year in which it occurs.

 

11. Payment of Annual Award.

a. Payment of Award. The Company shall pay the annual award to the Participant
after the award has been determined and certified by the Committee, but no later
than December 15th of each year.

b. Changes in Employment Status. Except as set forth in the following sentence,
if a Participant’s employment terminates during a Plan Year or after the end of
the Plan Year, but prior to the payment of the annual award, no award will be
payable for that Plan Year. If the Participant’s employment terminates during
the Plan Year or after the end of the Plan Year but prior to the payment of the
annual award due to death, disability or retirement, the Committee shall have
the sole authority and discretion to award a Participant (or his or her
beneficiary) a portion of the annual award that would otherwise be payable with
respect to that Plan Year. For purposes of the MIP, (i) “retirement” shall be
reached when a Participant’s employment terminates and at the time of such
termination the sum of such Participant’s age and years of service as an
employee of the Company or any of its subsidiaries equals or exceeds 75 years
and (ii) “disability” shall have the meaning provided in the Company’s
applicable long-term disability plan and such disability continues for more than
three months or, in the absence of such a definition, when a Participant becomes
totally disabled as determined by a physician mutually acceptable to the
Participant and the Committee before attaining his or her 65th birthday and if
such total disability continues for more than three months. Disability does not
include any condition which is intentionally self-inflicted or caused by illegal
acts of the Participant.

c. Deferral of Award. A Participant who is otherwise eligible to participate in
the Executive Deferred Compensation Plan (the “Deferred Compensation Plan”) may,
in writing filed with the Committee prior to the first day of a Plan Year, elect
to defer payment of all or a portion of his or her annual cash award into the
Deferred Compensation Plan and pursuant to the provisions thereof (except as
provided in Section 14.c). The determination of whether a Participant is
otherwise eligible to participate in the Deferred Compensation Plan shall be
made at the beginning of the Plan Year, and determined in accordance with the
terms of the Deferred Compensation Plan. If an employee makes a deferral
election for a Plan Year and is not selected to be a Participant for that Plan
Year, such deferral election will not apply. All bonus deferral elections are
irrevocable after the last day for making the election as provided herein. Being
asked to make a deferral election with respect to a Plan Year shall be no
guarantee or promise that the employee will be a Participant for that Plan Year
or any future Plan Years. Participants who begin their employment after the
beginning of a Plan Year will not be permitted to defer their bonus for that
Plan Year.

d. Interest Payable on Deferred Payments. The rate of interest on awards shall
be governed by the Executive Deferred Compensation Plan.

 

5



--------------------------------------------------------------------------------

e. Investment in Alberto-Culver Company Stock. As an additional alternative to
lump sum cash payment, a Participant may elect, within 30 days following the
receipt of his or her Participant Letter (but in no event later than
December 15, of the applicable Plan Year), to receive all or a portion of his or
her annual award, less withholding taxes, in Alberto-Culver Company Common Stock
(“Common Stock”), but this shall not constitute a deferred payment for purposes
of this MIP. Awards payable, in whole or in part, in Common Stock shall be the
number of shares of Common Stock that a Participant could have purchased based
upon the closing price of such shares on the last trading day of the applicable
fiscal year.

 

12. Beneficiary. If a Participant dies before receiving the annual award and/or
any previously deferred awards to which he or she is entitled to under the MIP,
such awards shall be paid to such person whom the Participant has designated by
an instrument in writing executed by the Participant and delivered to the
Secretary of the Company during the Participant’s lifetime. Such designation may
be revoked or modified by the Participant from time to time by an instrument in
writing executed by the Participant and delivered to the Secretary of the
Company during the Participant’s lifetime. If no such designation is delivered
to the Secretary of the Company, or if no such designated beneficiary is then
living, the annual award shall be paid to the surviving spouse of the
Participant, or in the event there is no such surviving spouse, to the estate of
the Participant.

 

13. Withholding Payroll Taxes. To the extent required by the laws in effect at
the time payments are made or earned, the Company shall withhold from the annual
cash, stock or deferred award made hereunder an amount necessary to satisfy any
taxes required to be withheld for federal, foreign, state, or local governmental
purposes and any additional amounts for taxes as requested by a Participant.

 

14. Change in Control.

a. Application. Notwithstanding any other provision of the Plan, the provisions
of this Section 14 shall apply on and after the date that a Change in Control
(as defined in Section 14.d.1.) occurs. Any award payable to a Participant
pursuant to this Section 14 for a Plan Year shall be in lieu of any award
otherwise payable under the Plan.

b. Determination of Awards. Upon the occurrence of a Change in Control, each
Participant shall be eligible to receive an award (a “Change in Control Award”)
equal to an amount calculated by multiplying (i) the bonus award percentage
obtained by taking (a) the financial performance of the Company or Profit
Center, as the case may be, from the start of the applicable fiscal year to the
date of the Change in Control (or, in the case of the date of the Change in
Control not being as of a month end, to the end of the month immediately
preceding the date of the Change in Control) and comparing it to the performance
during the same period in the preceding fiscal year and assuming such financial
performance (increases or decreases in sales and pre-tax earnings or other
relevant measurements) has been achieved for the full fiscal year plus (b) the
achievement of 100% of the Participant’s Individual Business Objectives, if any,
for such Plan Year (whether or not the Plan Year has been completed at the time
of the Change in Control) by (ii) the Base Salary of the Participant up to and
including the date of the Change in Control. The amount of any such Change in
Control Award shall not be subject to revision or adjustment.

 

6



--------------------------------------------------------------------------------

c. Payment of Awards.

1. Payment. Notwithstanding anything in this Plan to the contrary, each
Participant (or Beneficiary thereof) shall be paid the Change in Control Award,
determined pursuant to Section 14.b., no later than 30 days after the date of
the occurrence of the Change in Control (the “Payment Date”), in the form of a
single lump sum cash payment, provided that if the Participant has made an
election pursuant to Section 11.c to defer payment of his cash award for the
year in which the Change of Control occurs pursuant to the Deferred Compensation
Plan, the Change of Control Award shall be paid a single lump sum payment on the
Payment Date only if a change in control as defined by Section 409A of the Code
and Regulations thereunder has occurred, and otherwise shall be paid in
accordance with the Participant’s deferral election under the Deferred
Compensation Plan. Change in Control Awards shall not be subject to forfeiture
for any reason.

2. Interest on Late Payment. If any amount to be paid to a Participant (or
Beneficiary thereof) pursuant to Section 14.c.1 is not paid in full, or properly
credited in accordance with the second sentence of Section 14.c.1, in each case
by the Payment Date, then the Company shall also pay to that Participant (or
Beneficiary) interest on the unpaid amount for the period beginning on the
Payment Date and ending on the date that the amount is paid in full or properly
credited, as the case may be. The amount of interest to be paid to a Participant
(or Beneficiary thereof) pursuant to this Section 14.c.2. shall be computed
using an annual rate equal to two percent above the prime rate from time to time
in effect, as published under “Money Rates” in The Wall Street Journal, but in
no event higher than the maximum legal rate permissible under applicable law.
Payments received by a Participant (or Beneficiary thereof) under the Plan shall
be credited first against accrued interest until all accrued interest is paid in
full before any such payment is credited against the amount payable pursuant to
Section 14.c.1.

 

d. Definitions.

1. The term “Change in Control” means:

A. The occurrence of any one or more of the following events:

(i) The acquisition by any individual, entity or group (a “Person”), including
any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of beneficial
ownership within the meaning of Rule 13d-3 promulgated under the Exchange Act of
both (x) 20% or more of the combined voting power of the then outstanding
securities of the Company entitled to vote generally in the election of
directors (the

 

7



--------------------------------------------------------------------------------

“Outstanding Company Voting Securities”) and (y) combined voting power of
Outstanding Company Voting Securities in excess of the combined voting power of
the Outstanding Company Voting Securities held by the Exempt Persons (as such
term is defined in Section 14.d.2.); provided, however, that a Change in Control
shall not result from an acquisition of Company Voting Securities:

(a) directly from the Company, except as otherwise provided in
Section 14.d.1.B(i);

(b) by the Company, except as otherwise provided in Section 14.d.1.B(ii);

(c) by an Exempt Person;

(d) by an employee benefit plan (or related trust) sponsored or maintained by
the Company or any corporation controlled by the Company; or

(e) by any corporation pursuant to a reorganization, merger or consolidation
involving the Company, if, immediately after such reorganization, merger or
consolidation, each of the conditions described in clauses (a) and (b) of
Section 14.d.1.A(iii) shall be satisfied.

(ii) The cessation for any reason of the members of the Incumbent Board (as such
term is defined below) to constitute at least a majority of the Board of
Directors.

(iii) Consummation of a reorganization, merger or consolidation unless, in any
such case, immediately after such reorganization, merger or consolidation:

(a) more than 60% of the combined voting power of the then outstanding
securities of the corporation resulting from such reorganization, merger or
consolidation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals or entities who were the beneficial owners of the combined voting
power of all of the Outstanding Company Voting Securities immediately prior to
such reorganization, merger or consolidation; and

(b) at least a majority of the members of the board of directors of the
corporation resulting from such reorganization, merger or consolidation were
members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board of Directors providing for such reorganization,
merger or consolidation.

 

8



--------------------------------------------------------------------------------

(iv) Consummation of the sale or other disposition of all or substantially all
of the assets of the Company other than (x) pursuant to a tax-free spin-off of a
subsidiary or other business unit of the Company or (y) to a corporation with
respect to which, immediately after such sale or other disposition:

(a) more than 60% of the combined voting power of the then outstanding
securities thereof entitled to vote generally in the election of directors is
then beneficially owned, directly or indirectly, by all or substantially all of
the individuals and entities who were the beneficial owners of the combined
voting power of all of the Outstanding Company Voting Securities immediately
prior to such sale or other disposition; and

(b) at least a majority of the members of the board of directors thereof were
members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board of Directors providing for such sale or other
disposition.

(v) Approval by the stockholders of the Company of a plan of complete
liquidation or dissolution of the Company.

B. Notwithstanding the provisions of Section 14.d.1.A(i):

(i) no acquisition of Company Voting Securities shall be subject to the
exception from the definition of Change in Control contained in clause (a) of
Section 14.d.1.A(i) if such acquisition results from the exercise of an
exercise, conversion or exchange privilege unless the security being so
exercised, converted or exchanged was acquired directly from the Company; and

(ii) for purposes of clause (b) of Section 14.d.1.A(i), if any Person (other
than the Company, an Exempt Person or any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company) shall, by reason of an acquisition of Company Voting Securities by
the Company, become the beneficial owner of (x) 20% or more of the combined
voting power of the Outstanding Company Voting Securities and (y) combined
voting power of Outstanding Company Voting Securities in excess of the combined
voting power of the Outstanding Company Voting Securities held by the Exempt
Persons, and such Person shall, after such acquisition of Company Voting
Securities by the Company, become the beneficial owner of any additional
Outstanding Company Voting Securities and such beneficial ownership is publicly
announced, such additional beneficial ownership shall constitute a Change in
Control.

 

9



--------------------------------------------------------------------------------

2. The term “Exempt Person” (and collectively, the “Exempt Persons”) means:

A. Leonard H. Lavin or Bernice E. Lavin;

B. any descendant of Leonard H. Lavin and Bernice E. Lavin or the spouse of any
such descendant;

C. the estate of any of the persons described in Section 14.d.2.A. or B.;

D. any trust or similar arrangement for the benefit of any person described in
Section 14.d.2.A. or B.; or

E. the Lavin Family Foundation or any other charitable organization established
by any person described in Section 14.d.2.A. or B.

3. The term “Incumbent Board” means those individuals who, as of January 1,
2007, constitute the Board of Directors, provided that:

A. any individual who becomes a director of the Company subsequent to such date
whose election, or nomination for election by the Company’s stockholders, was
approved either by the vote of at least a majority of the directors then
comprising the Incumbent Board or by the vote of at least a majority of the
combined voting power of the Outstanding Company Voting Securities held by the
Exempt Persons shall be deemed to have been a member of the Incumbent Board; and

B. no individual who was initially elected as a director of the Company as a
result of an actual or threatened solicitation by a Person other than the Board
or the Exempt Persons for the purpose of opposing a solicitation by any other
Person with respect to the election or removal of directors, or any other actual
or threatened solicitation of proxies or consents by or on behalf of any Person
other than the Board of Directors or the Exempt Persons shall be deemed to have
been a member of the Incumbent Board.

 

15. No Employment Rights. Nothing in this MIP shall interfere with or limit in
any way the right of the Company to terminate any Participant’s employment at
any time for any reason, or confer upon any Participant any right to continue in
the employ of the Company or its Subsidiaries.

 

16. Non-Assignability. Except as provided herein upon the death of a
Participant, no right or interest of a Participant in any annual award shall be
(a) assignable or transferable in whole or in part, either directly or by
operation of law or otherwise; (b) subject to any obligation or liability of any
person; or (c) subject to seizure or assignment or transfer through execution,
levy, garnishment, attachment, pledge, bankruptcy, or in any other manner.

 

10



--------------------------------------------------------------------------------

17. Stockholder Adoption. The MIP was approved by the stockholders of the
Company on November 13, 2006 and became effective on November 16, 2006.

 

11